DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 4-5, 7, 9-10, 12-15, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1).
Regarding claim 1, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 14), the sheath defining a first lumen (lumen of 12) extending between an opening at the first proximal end and an opening at the first distal end and having a first inner diameter and first lumen length (Figs. 1, 3); inserting a scope (instrument guide 13) having a second proximal end (proximal end of 13) and a second distal end (distal end of 13) through the first lumen such that the second distal end is disposed distal to the first distal end of the sheath (Figs. 1, 3), the scope defining a second lumen (conduit 27 through which lithotripter 32 extends) extending between an opening at the second proximal end and an opening at the second distal end and having a second inner diameter and second lumen length (Figs. 1, 3); inserting a lithotripter (lithotripter 32) comprising a probe (probe like portion of 32 within centralizer 33) having a third proximal end (proximal end of probe) and a third distal end (distal end of probe) through 
Wenner fails to disclose the lithotripter comprising a firing handle and the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter; and a fitting disposed on the fourth proximal end of the elongate member and adapted to attach the probe to the lithotripter, the fitting having a fifth proximal end and a fifth distal end.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Wenner so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Wenner to further include the fitting and firing handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.
Regarding claim 4, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a device (sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 14), the sheath having a length (length of 12) and defining a first lumen (lumen of 12) (Figs. 1, 3) and/or a scope (instrument guide 13) having a first proximal end (proximal end of 13) and a first distal end (distal end of 13) into said bodily passage such that the first distal end is disposed in said bodily passage (Figs. 1, 3), the scope 
Wenner fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Wenner so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. 

Regarding claim 7, Wenner substantially discloses the invention as discussed above and further discloses inserting a scope (13) having a fourth proximal end and a fourth distal end (Fig. 1) through the first lumen (of the sheath) such that the fourth distal end is disposed distal to the first distal end of the sheath (Figs. 1, 3), the scope defining a second lumen (27); and wherein inserting a lithotripter comprising a probe having a second proximal end and a second distal end through the first lumen such that the second distal end is disposed distal to the first distal end of the device comprises inserting the lithotripter (32) comprising a probe (probe of 32) having the second proximal end and the second distal end through the second lumen (27) such that the second distal end is disposed distal to the fourth distal end of the scope (Fig. 3).
Regarding claim 9, Wenner substantially discloses the invention as discussed above and further discloses wherein the scope (13) has a length that is greater than the length of the sheath (12; Figs. 1, 3).
Regarding claim 10, Wenner substantially discloses the invention as discussed above and further discloses wherein the device comprises a scope (13).
Regarding claim 12, Wenner substantially discloses the invention as discussed above and further discloses wherein the first lumen (27) of the scope (13) has a length (Figs. 1, 3); and wherein the distal portion has a length that is greater than the length of the first lumen of the scope (Fig. 3).

However, Jerger teaches a fitting (radially enlarged portion of guide bush 8 that attaches to screw cap 10 and O-ring 11; Fig. 2) disposed on the third proximal end of the elongate member (Fig. 2), the fitting having a fourth proximal end (proximal end of guide bush 8) and a fourth distal end (distal face of radially enlarged portion of guide bush 8), an elongate tubular member (tubular portion of guide bush 8 distal to radially enlarged portion) disposed over a portion of the proximal portion (Fig. 2), the elongate tubular member comprising a fifth proximal end (end abutting distal face of radially enlarged portion of guide bush 8) and a fifth distal end (distal end of 8), the fifth proximal end disposed adjacent to the fourth distal end of the fitting (Fig. 2); and a handle (screw cap 10) disposed on the elongate member (Fig. 2), the handle comprising a sixth proximal end (proximal end comprising proximal cavity) attached to the fifth distal end of the elongate tubular member (Fig. 2) for the purpose of removably holding the proximal end of the probe to a handpiece of the lithotripter (column 6, lines 39-44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Wenner to further include the fitting, 
Regarding claim 14, modified Wenner discloses wherein the fifth distal end of the elongate tubular member is disposed proximal to the intermediate portion (Figs. 1-2 of Jerger).
Regarding claim 15, modified Wenner discloses wherein the handle (10 of Jerger) is moveable between a first configuration (screwed on and attached to lithotripter handpiece) and a second configuration (unscrewed and unattached to lithotripter handpiece), in the first configuration the elongate tubular member (distal portion of 8) and the handle (10) are slidably disposed on the elongate member (as the probe 2 reciprocates upon impact force of the exposed face of the metallic head 6 by the pneumatically driven projectile of the lithotripter; column 6, lines 21-25), in the second configuration the elongate tubular member (distal portion of 8) and the handle (10) are releasably attached to the elongate member (by unscrewing screw cap 10 from the handpiece of the lithotripter). 
Regarding claim 17, modified Wenner discloses wherein the entire elongate tubular member (tubular portion of guide bush 8 of Jerger distal to radially enlarged portion) is disposed between the fourth distal end of the fitting (distal face of radially enlarged portion of guide bush 8 of Jerger) and the third distal end of the elongate member (Fig. 2 of Jerger).
Regarding claim 20, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage 
Wenner fails to disclose the lithotripter comprising the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter; a fitting disposed on the fourth proximal end of the elongate member, the fitting having a fifth proximal end and a fifth distal end; an elongate tubular member disposed over a portion of the proximal portion, the elongate tubular member comprising a sixth proximal end and a sixth distal end, the sixth proximal end disposed adjacent to the fifth distal end of the fitting; and a handle disposed on the elongate member, the handle comprising a seventh proximal end attached to the sixth distal end of the elongate tubular member.
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Wenner so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Wenner to further include the fitting, elongate tubular member, and handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.

Claim(s) 2, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claims 1, 7 and 10 discussed above, and further in view of Lavelle (US 2007/0078446 A1).
Regarding claims 2, 8 and 11, modified Wenner fails to disclose the steps of: removing the probe from the lumen of the scope;Application No.: 16/266,512Attorney Docket No.: 1000-863 Preliminary Amendment filed on: 2019-02-043 of 13removing the scope from the lumen of the sheath; inserting a medical device having a proximal end and a distal end through the lumen of the sheath and/or the scope such that the distal end of the medical device is disposed distal to the distal end of the sheath and/or scope; activating the medical 
However, Lavelle teaches that after insertion of a lithotripter through a working channel of a catheter or endoscope to breaking up stones or calculi, then the lithotripter is removed by breaking a luer lock connection between connectors of the catheter or endoscope, and then a grasper or basket may then be inserted into the same working channel of the catheter or endoscope and activated to remove the fragments of the broken stones or calculi ([0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of modified Wenner to include the steps claimed in light of the teachings of Lavelle in order to grasp or contain the broken fragments of the stone so that they may be removed from the patient, improving clearing of the bodily passage.

Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claim 4 discussed above, and further in view of Irion (US 2006/0142754 A1).
Regarding claims 18 and 19, modified Wenner teaches the bodily passage is a bile duct (abstract) but fails to disclose wherein said bodily passage is a salivary duct or a portion of a urinary tract.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bodily passage of the method of modified Wenner to include a salivary duct or a portion of a urinary tract in light of the teachings of Irion in order to remove stones from different parts of a patient’s body depending on their individual treatment needs.

Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.

Response to Arguments
Applicant’s arguments, see page 17, filed 9/03/2021, with respect to the 35 U.S.C. 112, second paragraph, rejection have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 
Applicant's arguments filed 9/03/2021 with respect to the 35 U.S.C. 103(a) rejections over Wenner and Jerger have been fully considered but they are not persuasive. 

The examiner respectfully disagrees. Wenner discloses the distal portion having a third length which has been defined as the length of portion 32 that extends within sheath 12 and within guide 13 and distal to guide 13. While applicant address the lengths defined in the rejection as arbitrary, it is noted that “portion” is extremely broad and as long as there is at least some length on body of the lithotripter 32 that is proximal to the claimed “distal portion”, that length may comprise both an intermediate portion and a proximal portion. Thus, the distal portion of Wenner is found equivalent to the portion of 32 that is fit within and extends beyond guide 13. However, Wenner is silent to the diameter(s) of 32 and fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter. 
Jerger teaches a probe having a proximal portion 2, an intermediate portion 3, and a distal portion 4, the first outer diameter of the proximal portion being greater than the third outer diameter of the distal portion, and the second outer diameter of the intermediate portion tapering from the first to the third outer diameters as shown in Fig. 1. Jerger further discloses that the additional partial length 4 i.e. claimed “distal portion” of the probe is dimensioned such as to fit into the lumen of a flexible endoscope which 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jerger teaches a relationship between the dimensions of the smaller diameter distal portion 4 equating to the portion of the probe which fits within a lumen of an endoscope for the purpose of including a flexibility of up to 170 degrees (column 4, lines 37-50) and Wenner teaches a distal portion having the claimed lengths, the distal portion comprising the portion of the body of the probe 32 which fits within a lumen of a sheath and extends distally therefrom to contact a stone. Thus, the claimed relative arrangement between the length of the distal portion, which has an outer diameter that 
Applicant’s arguments over Lavelle and Irion have not been found persuasive for the reasons discussed above with respect to Wenner and Jerger.
For at least these reasons, the application is not found in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.